Citation Nr: 1212075	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A transcript of the testimony of the Veteran and his spouse before the undersigned Veterans Law Judge, sitting at Houston, Texas, in January 2012 is on file.  

The issues of service connection for an acquired psychiatric disorder, claimed as due to service-connected disabilities, and service connection for residuals of a back injury, claimed as due to service-connected peripheral neuropathy of the extremities; as well as claims for increased ratings for cataracts and increased ratings for peripheral neuropathy of the right upper extremity (the major extremity), rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Procedural and Evidentiary Background

On VA examination in April 2005 it was stated that the Veteran had hypertension and that hypertension was not a complication of diabetes but that "diabetes complicates Hypertension."  

A June 2005 rating decision granted service connection for diabetes mellitus, type II; cataract, peripheral neuropathy of each extremity, tinnitus, erectile dysfunction, bilateral hearing loss and granted entitlement to special monthly compensation (SMC) for loss of use of a creative organ and for pension benefits.  However, service connection was denied for a kidney condition, hypertension, and post-traumatic stress disorder (PSTD).  Adjudication of entitlement to service connection for a heart condition and to a TDIU rating was deferred.  The Veteran was notified of this by RO letter dated later in June 2005. 

In the February 2006 letter informing the Veteran of VA's duty to assist and what he needed to substantiate his TDIU claim, under the Veterans Claims Assistance Act of 2000 (VCAA), reference was made to his having claims for service connection manic depression and for hypertension.  

A deferred rating action in May 2006 indicated that the Veteran was not claiming service connection for manic depression or hypertension, and that he should be so notified.  This was done in an RO letter in May 2006 which also notified him of another rating decision in May 2006 denying service connection for a heart condition and the denial of a TDIU rating.  

In the Veteran's December 2006 Notice of Disagreement (NOD) he alleged that his service-connected disabilities continued to increase in severity and he wish review of his appeal by a Decision Review Officer (DRO).  He did not challenge the May 2006 denial of service connection for a heart condition.  After a November 2007 Statement of the Case (SOC) by a DRO addressing only the issue of a TDIU rating, the Veteran again asserted in VA Form 21-4138, Statement in Support of Claim, that his service-connected disabilities had increased in severity.  He also requested a "DRO Hearing."  However, no hearing before a DRO was ever conducted.  

In the Veteran's December 2007 VA Form 9, he requested a travel Board hearing.  He reported that due to his service-connected diabetes, and its effects on his vision, he was scheduled for eye surgery at a VA Medical Center in Houston, Texas.  Also, he again requested a DRO Hearing at the RO.  

A March 2009 deferred rating decision noted that the Veteran was to be scheduled for a DRO Hearing in Houston, Texas.  In VA Form 21-4138, Statement in Support of Claim in January 2010, the Veteran stated that as to his request for a DRO hearing, he requested that he be scheduled for VA examination as to whether he was unemployable and he requested that a DRO hearing be cancelled.  

In April 2007 the Veteran was notified that his case would be reviewed in accordance with a special review procedure in accordance with Nehmer v. U. S. Department of Veterans Affairs (VA).  In May 2001 he responded that he had a "heart condition/disease to include Ischemic Heart Disease."  

A May 2011 rating decision denied service connection for ischemic heart disease, previously denied as a heart condition.  The Veteran has not yet initiated an appeal of that decision by filing an NOD.  That rating decision listed the Veteran's service-connected disabilities and the rating assigned for each.  Significantly, the service-connected diabetes was described as "Type II, diabetes mellitus with erectile dysfunction and hypertension."  In the body of that rating decision it was noted that service connection was being granted for hypertension on the basis that it was aggravated by the service-connected diabetes mellitus, type II.  The rating assigned for hypertension was noncompensable and, so, was listed together with the service-connected diabetes and erectile dysfunction.  

In the May 2011 rating decision it was stated that the issue of "an acquired psychiatric condition as secondary to [the Veteran's] service-connected disabilities" would be addressed under "separate cover."  

However, as yet, there has been no formal adjudication of a claim for service connection for an acquired psychiatric condition as secondary to the Veteran's service-connected disabilities.  

At the January 2012 travel Board hearing the Veteran's service representative alleged that consideration should be given to certain disability, claimed as warranting service connection, in reaching the determination of whether a TDIU rating was warranted.  Page 3 of the transcript of that hearing.  The service representative alleged that service connection was warranted for a back disability as a residual of an injury sustained in a fall, allegedly caused by lack of feeling in his feet stemming from the service-connected peripheral neuropathy of the Veteran's lower extremities.  It was alleged that as a result of this back injury the Veteran is now required to use a wheel chair.  Page 4.  It was also alleged that increased ratings were warranted for the Veteran's service-connected cataracts and for service-connected peripheral neuropathy of each extremity.  Page 4.  

The Veteran testified that he sustained a fall in June 2008.  Page 4.  He had initially been treated for that injury at a VA hospital and was told that he had had injuries to the discs in his back.  He continued to receive treatment at that VA hospital for his back disability.  Page 5.  The Veteran testified that he had had tingling and numbness in his legs, which caused him to lose his balance and fall.  As to his upper extremities he was limited in how high he could elevate his arms.  Page 8.  However, he testified that this was from the "fall."  Page 9.  On the other hand, when asked whether he had tingling or numbness in his arms, he stated that he was limited in how high he could raise his arms.  He could barely write and now had to do everything left handed.  He could make a fist with his left hand but not his right hand.  Page 9.  

The Veteran's wife testified that before his accident, she had informed the Veteran's treating neurologist that the Veteran's feet tended to go out from under him and she was concerned that he might get hurt.  Thereafter, she had observed the Veteran when walking or standing, and had noted he would fall for no reason except that his feet gave out from under him.  She had been afraid that he would be injured, and that's what happened.  Page 10. 

The Veteran's service representative indicated that if the evidence was insufficient to allow the claims for service connection for residuals of a back injury and the claims for increased ratings for cataracts as well as peripheral neuropathy of each extremity, that the Veteran be afforded additional VA examinations.  Pages 10 and 11.  

In view of the foregoing, the Board observes that when the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating that where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  

In this case, the Veteran is service-connected for diabetes mellitus, type II, with erectile dysfunction and hypertension, rated 20 percent disabling; cataracts, rated 10 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of the right upper extremity (the major extremity), rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and a noncompensable rating is in effect for bilateral hearing loss.  There is a combined rating, including the bilateral factor, of 60 percent.  He is in entitled to special monthly compensation for loss of use of a creative organ.  

However, the Veteran's service-connected disabilities do not meet the schedular rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  That is, even combining, under 38 C.F.R. § 4.25, the disability ratings assigned for those service-connected disabilities resulting from common etiology, i.e., diabetes mellitus, (including diabetes mellitus, cataracts, and peripheral neuropathy, diabetic in nature, of each extremity) the combined disability, including a bilateral factor, would be less than the required 60 percent to met the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  

Here, because any potential grant of service connection for either an acquired psychiatric disorder or service connection for residuals of a back injury may have an impact on whether the Veteran meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a), these claims for service connection are inextricably intertwined with the claim for a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request clarification as to the nature of the claim for service connection for residuals of a back injury, i.e., which portion of the Veteran's spine is alleged to have been injured and the specific residuals of such injury.  This should include the date of the injury.  

The RO should also request clarification as to the nature of the claim for service connection for an acquired psychiatric disorder.  This should include information as to the approximate date of onset of any such psychiatric disorder. 

2.  As to each such claim for service connection, the RO must ensure that the Veteran is given the appropriate notice required by the Veterans Claims Assistance Act of 2000 (VCAA).  

This must include requesting that the Veteran provide as much information as possible as to all information and evidence which might support these claims, and informing the Veteran of the respective duties in obtaining such information, including that VA will assist him in obtaining such information or evidence. 

The Veteran should be requested to provide the dates and places of all VA and non-VA treatment or evaluation for these claimed disabilities. 

3.  The RO should adjudicate these claims for service connection and prior to the adjudication the RO should give due consideration to providing a VA examination for the purpose of determining whether the claimed disabilities bear any relationship to the Veteran's service-connected disabilities, as appropriate.  

4.  The RO should also consider adjudicating the claims for increased ratings for (a) cataracts, currently rated 10 percent disabling; (b) peripheral neuropathy of the right upper extremity (the major extremity), currently rated 10 percent disabling; (c) peripheral neuropathy of the left upper extremity, currently rated 10 percent disabling; (d) peripheral neuropathy of the left lower extremity, currently rated 10 percent disabling; and (e) peripheral neuropathy of the right lower extremity, currently rated 10 percent disabling.  

5.  The RO should afford the Veteran an examination to determine whether he is able to obtain and retain substantially gainful employment in light of his service-connected disabilities.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner should also express an opinion as to whether the Veteran's service-connected disorders preclude him from obtaining or retaining substantially gainful employment. 

6.  If the record contains evidence of unemployability due to service-connected disabilities, and the Veteran does not meet the percentage requirements for TDIU, the RO should consider whether the criteria for submission for assignment of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).  

7.  The Veteran and his representative must be informed that in order to initiate an appeal as to any denial of a claim for service connection and any denial of a claim for an increased rating, and for the Board to have jurisdiction, the Veteran must both initiate and perfect an appeal from any RO denial of any claim(s) for service connection and any claim(s) for an increased rating for a service-connected disability.  

That is, after notification of an RO denial of any claim for service connection or any claim for an increased rating, the Veteran or his representative must initiate an appeal by filing an NOD and, after the issuance of an SOC, he must perfect the appeal by filing a Substantive Appeal (VA Form 9 or equivalent). 

7.  If the claim for a TDIU rating remains denied, the Veteran and his representative should be issued a Supplemental SOC and be afforded the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

